Citation Nr: 1605067	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  12-05 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for joint pain, to include as an undiagnosed illness associated with service in the Persian Gulf.

4.  Entitlement to an evaluation in excess of 20 percent for posterior herniation of L4-L5 with degenerative joint disease.

5.  Entitlement to an initial evaluation in excess of 20 percent prior to July 27, 2012 and in excess of 40 percent thereafter for right lower extremity radiculopathy associated with posterior herniation of L4-L5 with degenerative joint disease.

6.  Entitlement to an initial evaluation in excess of 10 percent prior to July 27, 2012 and in excess of 20 percent thereafter for left lower extremity radiculopathy associated with posterior herniation of L4-L5 with degenerative joint disease.
7.  Entitlement to a compensable evaluation for status post tonsillectomy.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In October 2015, a videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of this proceeding has been associated with the claims folder.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

The Board observes that the Veteran previously filed a claim of entitlement to TDIU which was denied most recently in a November 2014 rating decision.  Although the Veteran did not file a notice of disagreement to this denial, he testified at the October 2015 Board hearing that he is unable to work due to his service-connected lumbar spine disability which as referenced above is currently on appeal.  The Board further observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  As the Veteran has recently stated that he is unable to work due to his lumbar spine disability and he is currently unemployed, the Board finds that the issue of entitlement to TDIU as part and parcel of his increased rating claim based on the Court's holding in Rice is for application.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for sleep apnea and joint pain as well as entitlement to increased disability ratings for a lumbar spine disability and status post tonsillectomy and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the October 2015 Board hearing, the Veteran withdrew his appeal concerning the issues of entitlement to increased disability ratings for right and left lower extremity radiculopathy associated with the lumbar spine disability.

2.  In a September 2006 rating decision, the RO denied the Veteran's claim of entitlement to service connection for sleep apnea; and in an unappealed November 2008 rating decision, the RO determined that new and material evidence had not been submitted to reopen the sleep apnea claim.

3.  The evidence received since the November 2008 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for sleep apnea and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to an initial evaluation in excess of 20 percent prior to July 27, 2012 and in excess of 40 percent thereafter for right lower extremity radiculopathy associated with posterior herniation of L4-L5 with degenerative joint disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to an initial evaluation in excess of 10 percent prior to July 27, 2012 and in excess of 20 percent thereafter for left lower extremity radiculopathy associated with posterior herniation of L4-L5 with degenerative joint disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The November 2008 rating decision denying the reopening of the claim for service connection for sleep apnea is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

4.  Because new and material evidence has been received since the November 2008 rating decision with respect to the Veteran's claim of entitlement to service connection for sleep apnea, the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right and left lower extremity radiculopathy

An appeal may be withdrawn in writing as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the October 2015 Board hearing, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal as to the issues of entitlement to an initial evaluation in excess of 20 percent prior to July 27, 2012 and in excess of 40 percent thereafter for right lower extremity radiculopathy as well as entitlement to an initial evaluation in excess of 10 percent prior to July 27, 2012 and in excess of 20 percent thereafter for left lower extremity radiculopathy, both disabilities associated with posterior herniation of L4-L5 with degenerative joint disease.  See the October 2015 Board hearing transcript, pgs. 5-6, 9.  Thus, the Board finds there remains no allegation of errors of fact or law for appellate consideration concerning these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.

Sleep apnea claim

The Veteran seeks entitlement to service connection for sleep apnea.  Implicit in his claim is the contention that VA has received new and material evidence which requires the Board to reopen the previous denial of the claim.  In the interest of clarity, the Board will discuss certain preliminary matters.   The issue on appeal will then be analyzed and a decision rendered.   

The Veterans Claims Assistance Act of 2000

VA has a statutory and regulatory duty to notify and assist veterans in substantiating a claim for VA benefits pursuant to the Veterans Claims Assistance Act (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).   As discussed below, there is sufficient evidence of record to grant the Veteran's request to reopen the claim for entitlement to service connection for sleep apnea.  The claim will be reopened.  Therefore any error in complying with the notice or assistance requirements with respect to the request to reopen the claims is moot.  The additional evidentiary development required for the adjudication of the Veteran's service connection claim on the merits is addressed in the remand section below. 

New and material evidence claim

Generally service connection may be granted for a disability resulting from an injury incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

In order to establish service connection for a claimed disorder, there must be:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between a Veteran's present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.11103 (2015).  A disallowed claim that has become final may be reopened when new and material evidence is presented or secured with respect to the claim.  See 38 U.S.C.A. § 5108 (West 2014).  "New" evidence means evidence not previously submitted to the agency decision-maker. "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015).

Whether newly submitted evidence raises a reasonable possibility of substantiating the claim is not a separate determination, but rather part of the determination of whether the evidence submitted is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In the determination of whether new and material evidence has been received, the credibility of the evidence is to be presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The VA is not, however, bound to consider credible that which is the patently incredible.  See Duran v. Brown, 7 Vet. App. 216 (1994).
If the Board determines that the evidence added to the record since the last final decision is new and material, the claim will be reopened, and the VA has a duty to assist the claimant in the development of his or her claim, including the ordering of a medical "nexus" examination, if warranted.  See Shade, supra.  Once having reopened a claim, the Board will evaluate the merits of the claim.  See 38 U.S.C.A. § 5108 (West 2014); see also Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

After assembling the evidence, the Board must evaluate the entire record. See 38 U.S.C.A. § 7104(a) (West 2014).  The denial of a claim on the merits requires that the preponderance of the evidence be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The VA shall give the benefit of the doubt to the claimant when there is an approximate balance of positive and negative evidence as to any issue material to the determination of the matter.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3 (2015).
  
In the present case, the RO denied service connection for sleep apnea in September 2006 on the basis that there was no evidence that the Veteran's diagnosed sleep apnea had a relationship to military service.  Following the association of medical evidence with the claims folder, in the November 2008 rating decision, the RO declined to reopen the Veteran's previously denied sleep apnea claim finding that new and material evidence to reopen the previously denied claim had not been received.  The Veteran did not appeal the November 2008 rating decision and did not submit new and material evidence within one year of the decision.  The rating decision has therefore become final.

At the time of the November 2008 rating decision, the record included the Veteran's service treatment records and postservice VA treatment records.  The Veteran's service treatment records during his period of active duty were absent complaints of or symptoms related to sleep apnea.  A postservice VA treatment record dated May 2006 documented a finding of sleep apnea following a sleep study.     

The Veteran filed a claim to reopen his previously denied claim in November 2009.  His claim was denied in the July 2010 rating decision on the basis that no new and material evidence was submitted to reopen the previously denied claim.  He thereafter completed his appeal with the filing of a VA Form 9 in March 2012.  

The evidence that has been added to the record since the November 2008 rating decision includes, in relevant part, evidence indicating diagnosed sleep apnea related to military service.  Specifically, the Veteran has presented new statements documenting symptoms of difficulty breathing and snoring while sleeping during his military service.  He also submitted statements from his daughter and wife indicating that he had symptoms related to sleep apnea during service and has had these symptoms since his discharge from service.  The Board finds that the evidence added to the claims folder since the November 2008 rating decision is therefore sufficient to reopen the Veteran's claim of sleep apnea.  In particular, the evidence is new and is material to the unestablished fact of an in-service disease or injury resulting in current sleep apnea.  Notably, the evidence at the time of the November 2008 rating decision did not document any in-service disease or injury related to sleep apnea.  As new and material evidence has been received, the Board reopens the claim for service connection for sleep apnea.

In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole.  The Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Thus evidence that is sufficient to reopen a claim may not be sufficient to grant the benefit being sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

As explained in the remand section below, the Board has determined that additional development is necessary before the merits of the claim can be addressed.


ORDER

The appeal concerning the issue of entitlement to an initial evaluation in excess of 20 percent prior to July 27, 2012 and in excess of 40 percent thereafter for right lower extremity radiculopathy posterior herniation of L4-L5 with degenerative joint disease is dismissed.

The appeal concerning the issue of entitlement to an initial evaluation in excess of 10 percent prior to July 27, 2012 and in excess of 20 percent thereafter for left lower extremity radiculopathy posterior herniation of L4-L5 with degenerative joint disease is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for sleep apnea is reopened; to this extent only, the appeal is granted.


REMAND

With respect to the Veteran's claim of entitlement to service connection for sleep apnea, the Board notes that in McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  The Board observes that the medical evidence indicates that the Veteran currently suffers from sleep apnea.  See, e.g., a VA treatment record dated May 2006.  Although the Veteran's service treatment records are absent complaints of or treatment for a sleep apnea, he has competently and credibly testified as to experiencing difficulty breathing and snoring while sleeping during his military service and has submitted a statement from his daughter documenting such.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Further, the Veteran has indicated and has submitted a statement from his wife noting that he has had symptoms related to sleep apnea since his discharge from service.  VA has not obtained a medical opinion as to whether the Veteran's sleep apnea is related to service.  In light of the foregoing, the Board finds that the evidence of record triggers VA's duty to provide an examination and obtain an opinion as to whether his sleep apnea is related to military service.  See 38 C.F.R. § 3.159(c).

With regard to the Veteran's claim of entitlement to an increased disability rating for his lumbar spine disability, he was last afforded a VA examination for this disability in October 2012.  Since the VA examination, the Veteran has indicated that the disability has increased in severity.  Specifically, at the October 2015 Board hearing, the Veteran reported that he was to undergo a laminectomy and discectomy in November 2015, and a VA treatment record associated with the claims folder documents this procedure.  He also testified that he has experienced diminished range of motion, increased incapacitating episodes, flare-ups, and loss of bodily functions.  See the October 2015 Board hearing transcript, pgs. 34-37.  Notably, the October 2012 VA examination report does not document any incapacitating episodes or bowel and/or bladder impairment attributed specifically to the lumbar spine disability.  Based on the report of worsening symptoms, the Board finds that a contemporaneous VA examination would be of probative value to ascertain the current severity of the Veteran's lumbar spine disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination]; see also Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse].

The Board notes that the claim of entitlement to TDIU is inextricably intertwined with the claim of entitlement to an increased disability rating for the lumbar spine disability.  In other words, development of this claim may impact his TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  In any event, as the evidence demonstrates that the Veteran is currently unemployed, and he has credibly testified as to the impact of his lumbar spine disability on his unemployability, the Board finds that a report as to the functional impairment of the lumbar spine disability as well as any other service-connected disabilities should be obtained on remand.

With respect to the Veteran's claim of entitlement to a compensable evaluation for status post tonsillectomy, he was last afforded a VA examination for this disability in February 2010.  At that time, he reported a history of chronic laryngitis and reflux, and that he has vocal fatigue on a daily basis as well as occasional burning sensation in his throat and difficulty singing for long periods of time.  He denied any difficulty with breathing, purulent discharge, or speech impairment.  Upon examination, the VA examiner reported that the nasopharynx, oropharynx, and hypopharynx were noted to be normal.  Further, the vocal folds were mobile bilaterally but were somewhat edematous.  The false vocal folds were sometimes used during phonation and there was a small amount of supraglottic squeeze during neoplasm.  The examiner concluded her report by noting that the Veteran's intermittent laryngitis is not related to the Veteran's military service.  The Board further notes that in a July 2013 VA medical opinion, an examiner reported that the Veteran's chronic laryngitis is not related to the status post tonsillectomy but is rather secondary to the Veteran's gastroesophageal reflux disease (GERD).  

Crucially, the competent and probative evidence is unclear as to any symptoms that are residuals of the Veteran's status post tonsillectomy.  Indeed, the February 2010 VA examination does not include the detailed findings necessary to rate the disability under the most appropriate Diagnostic Code.  In light of the foregoing, the Board finds that an examination is warranted to determine whether there are any current residuals of the Veteran's status post tonsillectomy.

Additionally, at the October 2015 Board hearing, the Veteran indicated that he is receiving treatment for symptoms related to his status post tonsillectomy from the VA medical center in Nashville, Tennessee.  As the most recent association of treatment records from this facility by the AOJ was in May 2015, the Board finds that updated VA treatment records should be associated with the claims folder, to include treatment records from the VA facility in Nashville.  

Finally, with regard to the Veteran's claim of entitlement to service connection for joint pain, he claims that his current joint pain manifested during his military service in Southwest Asia.  His service personnel records document service in Saudi Arabia from October 1990 to April 1991 and receipt of the Southwest Asia Service Medal and Saudi Arabia Kuwait Liberation Medal.  Although his service treatment records do not document any treatment for joint pain during his period of service in Southwest Asia, they document treatment for left heel pain in January 1992, right ankle pain in April 1985 and June 1990 as well as in December 1991 and January 1992, left wrist pain in February 1990, and left knee pain in November 1986, March 1987, and January 1988.  He also currently complains of pain in his knees, feet, elbows, and shoulders.  See, e.g., a VA examination report dated April 2010.

Service connection may also be established for a chronic disability resulting from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders) that is defined as a cluster of signs or symptoms; or, any diagnosed illness that VA determines.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i). 

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. 
§ 3.317(a)(2-5). 

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, signs or symptoms involving fatigue, signs or symptoms involving the skin, headaches, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b). 

Among the requirements for service connection for a disability due to an undiagnosed illness is that such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317(a)(1)(ii).  There must be no affirmative evidence that the disability was not incurred during military service in the Southwest theater of operations.  See 38 C.F.R. § 3.317(a)(7).  In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110  is nevertheless warranted.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

As evidenced by the record, the aforementioned complaints of in-service joint pain stem from diagnosable disorders.  Specifically, the Veteran's left wrist pain was assessed as de Quervain's syndrome in February 1990.  As to the right ankle pain, the Veteran was diagnosed with a right ankle sprain in April 1985, and is currently diagnosed with status post open reduction right ankle fracture.  He was also assessed with a left knee strain in November 1986 as well as MCL strain in March 1987 and currently is diagnosed with arthritis of the left knee.  His current complaints of pain in his right knee, elbows, feet, and shoulders have also been attributed to diagnosable disabilities, namely right knee arthritis, bilateral plantar fasciitis, bilateral elbow condylitis, and bilateral shoulder impingement syndrome.  

See the April 2010 VA examination report.  However, the Board must still consider direct service connection for these disabilities under Combee, 34 F.3d 1039.  

The Veteran's service treatment records are absent complaints of or treatment for symptoms related to right knee, elbow, or shoulder disabilities as well as plantar fasciitis and there is no documentation of these disabilities until many years after the Veteran's discharge from service.  The Board further notes that the Veteran is currently service connected for right and left foot arthritis.  Also, the current medical evidence of record is absent a diagnosis of a left wrist disability.  However, with regard to his current diagnosed status post open reduction right ankle fracture and left knee arthritis, there is no medical opinion of record as to whether these disabilities are related to his military service.  As such, the Board finds that the Veteran should be afforded a VA examination to determine whether his diagnosed right ankle and left knee disabilities manifested by joint pain are related to military service.              

Accordingly, the case is REMANDED for the following action:

1. Request any outstanding VA treatment records pertaining to the claims remanded herein, to include records from the VA medical center in Nashville, Tennessee from May 2015.  All attempts to secure this evidence must be documented in the claims folder.

2. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his current sleep apnea.  The claims folder must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the physical examination, the examiner is asked to render an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's sleep apnea is related to his active military service, to include his credible report of experiencing difficulty breathing and snoring during service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his current right ankle and left knee disabilities which are manifested by joint pain.  The claims folder must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the physical examination, the examiner is asked to render an opinion as to the following: 

a. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed status post open reduction right ankle fracture is related to his active military service, to include treatment for a right ankle sprain in April 1985 as well as complaints of right ankle pain in June 1990, December 1991, and January 1992.


b. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed left knee arthritis is related to his active military service, to include treatment for left knee and MCL strain in November 1986 and March 1987 and subsequent left knee arthroscopy.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. Schedule the Veteran for an appropriate VA examination(s) to assess the current severity of the Veteran's service-connected posterior herniation of L4-L5 with degenerative joint disease.  The electronic claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.
 
The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  

In addition, the examiner must render an opinion as to the current existence, and if so, severity of any other neurological disabilities associated with the low back disability other than the service-connected radiculopathies of the lower extremities, including any bowel and/or bladder impairment due to the lumbar spine disability.  

The examiner must also provide an opinion as to the functional impairment of the Veteran's service-connected disabilities, which include the lumbar spine disability, chronic fatigue with sleep disturbance, right lower radiculopathy, irritable bowel syndrome, left lower radiculopathy, traumatic arthritis of both feet, hypertension, arthritis of the right foot, arthritis of the left foot, and status post tonsillectomy.  The examiner should interview the Veteran as to his employment and education history.  The examiner is asked to provide an assessment of the functional impairment associated with the Veteran's service-connected disabilities as related to the Veteran's ability to perform activities required in various occupational situations such as walking, standing, and sedentary tasks. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  

5. Schedule the Veteran for an appropriate VA examination to determine whether he currently has any residuals of his status post tonsillectomy.  The electronic claims file record must be made available to the examiner and reviewed in conjunction with the examination.  Examination findings should be reported to allow for application of VA rating criteria. The examiner should specifically note whether any hoarseness, inflammation of the vocal cords or mucous membrane, thickening or nodules of the cords, polyps, submucous infiltration, or pre-malignant changes are present, and if so, whether they represent residuals of tonsillectomy.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


